    Case 1:20-cv-00224-LPS Document 38 Filed 12/08/20 Page 1 of 3 PageID #: 3362




      600 N. King Street ● Suite 400                                       STEPHEN B. BRAUERMAN, ESQUIRE
      P.O. Box 25130 ● Wilmington, DE 19899                                                  302-429-4232
      Zip Code For Deliveries 19801                                              SBrauerman@bayardlaw.com

                                              December 8, 2020
VIA ELECTRONIC FILING
The Honorable Leonard P. Stark
United States District Court
District of Delaware
844 North King Street
Wilmington, DE 19801

          Re: Vaxcel Int’l Co., Ltd. v. HeathCo LLC, C.A. No. 20-224-LPS

Dear Chief Judge Stark:
        We represent Defendant HeathCo LLC (“HeathCo”) in the above-captioned patent
infringement litigation and request a status conference at the Court’s earliest convenience to
address simplification of this case containing over 160 asserted claims and associated timing.
Specifically, HeathCo requests an order requiring Plaintiff Vaxcel International Co., Ltd
(“Vaxcel”) to narrow the number of asserted claims to three per patent or 33 total. At present,
Vaxcel is asserting an unwieldly 160+ claims across 11 asserted patents. Requiring Vaxcel to
reduce its number of asserted claims at this stage in this case allows the parties to simplify the
issues early and maximize efficiencies for both parties and the Court. HeathCo’s proposed
reduction is consistent with this Court’s ruling in similarly situated cases. See, e.g., Masimo
Corp. v. Phillips Elecs. N. Am. Corp., 918 F. Supp. 2d 277, 282-85 (D. Del. 2013) (narrowing
from 95 to 30 claims prior to claim construction), VLSI Tech. LLC v. Intel Corp., C.A. No. 18-
0966-CFC, 2020 WL 4437401, at *1 (D. Del. Aug. 3, 2020) (narrowing from 82 to 25 claims
prior to claim construction); see also Greatbatch Ltd. v. AVX Corp., C.A. No. 13-723-LPS (D.
Del. Jul. 28, 2015), D.I. 368 (ordering asserted claims reduced to 15).
        By way of background, HeathCo proposed that Vaxcel narrow its case to three claims per
patent on December 3.1 HeathCo explained to Vaxcel that asserting over 160 claims is not only
unreasonable for trial, but for contentions, claim construction, and discovery. This is particularly
true here because (as HeathCo explained to Vaxcel during the parties’ December 7 meet and
confer) even if Vaxcel were to ultimately prevail, given the volume of sales of the accused
products, any reasonable recovery in this case will be outweighed by the cost of litigation.
        Further weighing in favor of narrowing at this stage is the fact that while 11 patents are
asserted, their subject matter largely overlaps across multiple patents, and many are part of the

1
 This proposal is line with comments made by Judge Thynge on a November 30, 2020 telephone
conference with the parties discussing a time to schedule a mediation.
    Case 1:20-cv-00224-LPS Document 38 Filed 12/08/20 Page 2 of 3 PageID #: 3363




                                                           The Honorable Judge Leonard P. Stark
                                                                             December 8, 2020
                                                                                        Page 2

same or related families.2 See Masimo, 918 F. Supp. 2d at 283-85 (finding that “the related
subject matter of the patents” and “the genealogy of the asserted patents and the relationship
among them” weighed in favor of the ordered narrowing from 95 to 30 representative claims).
         Vaxcel did not provide a counterproposal other than a vague suggestion that the claims
would eventually be narrowed. Vaxcel raised four objections to HeathCo’s proposal, each of
which is addressed below. None of Vaxcel objections present a good reason to delay narrowing
at this stage and avoid the undue burden on HeathCo and the Court.
       First, Vaxcel argues against narrowing to three asserted claims per patent, stating that the
claims are not evenly spread amongst the patents. This objection is remedied by narrowing the
total number of asserted claims to a reasonable number—HeathCo proposes a total of 33
claims—split among the patents however Vaxcel wishes, thus resolving Vaxcel’s concern.
        Second, Vaxcel argues that it is too early in the case to narrow and that any narrowing
should occur after claim construction. But narrowing before claim construction would allow for
early simplification of the issues and allow the Court to better “control the disposition of the
causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”
Masimo, 918 F. Supp. 2d at 282 (quoting Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)). In
Masimo, the Court narrowed the number of asserted claims before claim construction, finding
that “95 claims are asserted by Masimo on seven patents, averaging more than 12 claims per
patent, making this litigation unwieldy,” ordering the claims reduced from 95 to 30. Id. at 282-
84; see also VLSI Tech. LLC, 2020 WL 4437401 at *1 (limiting the number of asserted claims
before claim construction from 82 across five patents to 25, and further to 18 after claim
construction).
        Third, Vaxcel argues that to make a narrowing assessment, it somehow needs the core
technical documents that HeathCo must produce by January 29, 2021 (D.I. 36). But Vaxcel
confirmed during the parties’ meet and confer that it is in possession of the accused products.
The relevant technology in this case is not particularly complex, requiring knowledge that may
not be publicly available. For example, Vaxcel does not need to know the complicated internal
workings of any integrated circuit chips, or analyze computer source code, or understand a
complicated chemical makeup for its assertions of infringement. Rather, the claims are directed
to features apparent from examination of the products themselves (which are residential security
lights sold at places like Home Depot). The claimed features include, for example, the use of
LEDs for lighting (as opposed to replaceable incandescent bulbs), the use of motion or light
sensing, dual-color light output (i.e., soft and bright white), color tuning, and features of user
interface applications. To the extent that knowledge beyond publicly available documentation is
required, Vaxcel must have gleaned it from its understanding of the products in its possession

2
 For example, 10 out of 11 asserted patents are continuations or continuations-in-part of U.S.
Patent No. 8,866,392, and four asserted patents are continuations or divisionals of U.S. Patent
No. 9,445,474, having an identical title: “Two-Level LED Security Light with Motion Sensor”.
Case 1:20-cv-00224-LPS Document 38 Filed 12/08/20 Page 3 of 3 PageID #: 3364




                                                           The Honorable Judge Leonard P. Stark
                                                                             December 8, 2020
                                                                                        Page 3

under its obligation to conduct an adequate prefiling investigation in forming a reasonable basis
for its infringement assertions. Vaxcel does not need more information to make a reasonable
narrowing assessment at this time.
         Fourth, Vaxcel argues that because it is not yet in possession of HeathCo’s sales
information, it is concerned that it will drop claims that are relevant to higher revenue products.
But, as mentioned earlier and as HeathCo has explained to Vaxcel, it is extremely unlikely that
even in the light most favorable to Vaxcel, it would recover more than the cost of litigation
through trial and even before. Thus, this concern is belied by whatever strategy Vaxcel is
pursuing in this case, which does not appear to be about a monetary recovery. Further, Vaxcel,
with good cause, may seek to reintroduce dropped claims at a later date upon discovery of
information necessary to vindicate Vaxcel’s due process rights or on a showing of need. See
Stamps.com v. Endicia, Inc., 437 F. App’x 897, 902 (Fed. Cir. 2011) (citing In re Katz
Interactive Call Processing Patent Litig., 639 F.3d 1303, 1312 (Fed. Cir. 2011)); see also VLSI
Tech. LLC, 2020 WL 4437401, at *1; Masimo, 918 F. Supp. 2d at 283-84. Thus, its concerns are,
at best, premature.
       For these reasons, HeathCo respectfully requests that the Court schedule a status
conference to address HeathCo’s request for an Order to reduce Vaxcel’s number of asserted
claims from 160+ to 33. We thank the Court for its assistance in this matter.


                                             Respectfully submitted,

                                             /s/ Stephen B. Brauerman

                                             Stephen B. Brauerman (#4952)

cc: Clerk of the Court (by hand delivery)
    All counsel of record (by e-mail)
